Citation Nr: 1121318	
Decision Date: 06/02/11    Archive Date: 06/09/11

DOCKET NO.  08-36 719	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania

THE ISSUES

1.  Whether there is new and material evidence to reopen a claim for service connection for hearing loss.

2.  Whether there is new and material evidence to reopen a claim for service connection for tinnitus.

3.  Entitlement to service connection for tinnitus.

REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty in U.S. Air Force from March 1988 to March 1990.  He also served in the West Virginia and Virginia National Guard, beginning in April 1987 and ending in August 2000.

A May 2003 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, initially considered and denied the Veteran's claims for service connection for bilateral hearing loss and tinnitus.  And in the absence of an appeal of that earlier decision, it became final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2010).

This appeal to the Board of Veterans' Appeals (Board) is from a more recent August 2005 decision of the RO in Pittsburgh, Pennsylvania, which determined there was new and material evidence and, therefore, reopened the Veteran's claim for service connection for tinnitus.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  However, the RO then proceeded to confirm and continue the denial of this claim on its underlying merits after a de novo review.  The RO also referenced the prior May 2003 denial of the claim for hearing loss but, inexplicably, did not mention or specify whether new and material evidence had been submitted since that earlier decision to also reopen this other claim.  Instead, the RO's discussion and analysis only concerned the continued denial of this claim on its underlying merits based on a de novo review.

In this decision, however, the Board initially has to determine whether there is new and material evidence since the earlier May 2003 decision to reopen these claims, irrespective of what the RO determined concerning this.  The Board must make this threshold preliminary determination, before proceeding further, because this 

initial determination affects the Board's jurisdiction to adjudicate these claims on their underlying merits, i.e., on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen previously and finally denied claims); and VAOPGCPREC 05-92 (March 4, 1992).  See also Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in this regard is irrelevant as further consideration of the claims is neither required nor permitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).

In April 2011, in support of his claims, the Veteran testified at a hearing at the Board's offices in Washington, DC (Central Office hearing).  The undersigned Veterans Law Judge presided.


FINDINGS OF FACT

1.  In an unappealed May 2003 rating decision, the RO initially considered and denied the Veteran's claims for service connection for hearing loss and tinnitus.

2.  In regard to the hearing loss, the additional evidence received or otherwise obtained since that May 2003 rating decision is cumulative or redundant of evidence already considered in that decision or does not raise a reasonable possibility of substantiating this claim.

3.  However, since that May 2003 decision, there is additional evidence regarding the tinnitus claim that has not been previously considered, is not cumulative or redundant of evidence already on file at the time of that earlier decision, and relates to an unestablished fact necessary to substantiate this claim.  This additional evidence, when compared to the evidence against this claim, also makes it as likely as not the Veteran's tinnitus is the result of noise exposure during his military service and/or a head injury he sustained during his service.


CONCLUSIONS OF LAW

1.  Since not appealed, the RO's May 2003 decision initially considering and denying the Veteran's claims for service connection for hearing loss and tinnitus is final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2010).

2.  And since that May 2003 decision, there is no new and material evidence to reopen his claim for service connection for hearing loss.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

3.  However, since that May 2003 decision, there is new and material evidence to reopen his claim for service connection for tinnitus.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

4.  And with consideration of this additional evidence, and resolving all reasonable doubt in his favor, the Veteran's tinnitus is due to injury (noise and/or head trauma) incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.102, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss whether the claims have been properly developed for appellate review.  The Board will then determine whether there is new and material evidence to reopen the claims and, if there is, address the claims on their underlying merits, providing relevant statutes, VA regulations, precedent cases, the relevant factual background, and an analysis of its decision.


I.  The Duties to Notify and Assist

VA has duties to notify and assist the Veteran in substantiating these claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claims; (2) that VA will obtain and assist him in obtaining; and (3) that he is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  For claims, as here, pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the requirement that VA also request that he submit any evidence in his possession that might substantiate his claims.  See 73 FR 23353 (Apr. 30, 2008).

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court of Appeals for Veterans Claims (Court/CAVC) held that VA must both notify a claimant of the evidence and information necessary to reopen the claim and of the evidence and information necessary to establish entitlement to the underlying benefit being sought, i.e., service connection.  To satisfy this requirement, VA adjudicators are required to look at the bases for the denial in the prior decision and provide the claimant a notice letter describing what evidence would be necessary to substantiate those elements required to establish entitlement to service connection that were found insufficient in the previous denial.  VA's Office of General Counsel issued informal guidance interpreting Kent as requiring the notice to specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial.  VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court made clear that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative.  In Sanders, the Supreme Court rejected the lower Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all VA notice errors are presumptively prejudicial, in part, because it was "complex, rigid, and mandatory."  Id., at 1704.  The Supreme Court rejected the Federal Circuit's analysis because it imposed an unreasonable evidentiary burden on VA to rebut the presumption and because it required VA to demonstrate why the error was harmless, rather than requiring the appellant - as the pleading party, to show the error was harmful.  Id., at 1705-06.  The Supreme Court stated that it had "warned against courts' determining whether an error is harmless through the use of mandatory presumptions and rigid rules rather than case-specific application of judgment, based upon examination of the record."  Id., at 1704-05.  Thus, it is clear from the Supreme Court's analysis that, while the Veterans Court may conclude generally that a specific type of error is more likely to prejudice an appellant, the error must nonetheless be examined in the context of the facts of the particular case.  Id. 

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), since overturned on other grounds in Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because:  (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, consideration also should be given to "whether the post-adjudicatory notice and opportunity to develop the case that is provided during the extensive administrative appellate proceedings leading to the final Board decision and final Agency adjudication of the claim ... served to render any pre-adjudicatory section 5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the Veteran, the Veterans Court nonetheless determined the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore found the error harmless).

Since the Board is reopening the Veteran's tinnitus claim, and then granting this claim on its underlying merits, there is no need to discuss whether he received the required VCAA notice concerning this claim because even if the Board assumes, for the sake of argument, that he did not, this is ultimately inconsequential and, therefore, at most nonprejudicial, i.e., harmless error because this claim is being granted in full, regardless.  38 C.F.R. § 20.1102.


And as concerning his remaining claim for hearing loss, he received a letter in March 2005 indicating he needed new and material evidence to reopen this claim (since, as mentioned, it had been previously considered and denied in May 2003 and he had not appealed that earlier decision).  The RO sent him that March 2005 letter before denying this claim in August 2005, so in the preferred sequence.  And although the RO sent him that March 2005 letter before the Kent decision was handed down, which did not occur until 2006, that March 2005 letter nonetheless included information concerning the reopening of a previously denied and unappealed claim and contained specific information as to why this claim had been previously denied in May 2003.  Moreover, although the letter did not clearly identify the criteria for establishing his entitlement to service connection for hearing loss, the RO provided this additional information in the September 2008 SOC.  And there has not been reason to readjudicate this claim since that SOC, so since providing this additional notice, such as in an SSOC, because no additional evidence has been submitted or identified as existing that would change the outcome of the prior adjudications of this claim.  See Medrano v. Nicholson, 21 Vet. App. 165, 173 (2007).  See also 38 C.F.R. §§ 19.31, 19.37.

It equally deserves mentioning that the RO sent the Veteran another letter in March 2006 providing additional information that had not been included in that initial March 2005 letter, including concerning the evidence required to substantiate his claim for service connection and apprising him of his and VA's respective responsibilities in obtaining this supporting evidence.  He also was advised of the downstream disability rating and effective date elements of his claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  So, all told, he has received all required VCAA notice concerning this claim for hearing loss.

And, as already explained, as the pleading party, he, not VA, has the evidentiary burden of proof of showing there is a VCAA notice error - either in timing or content, and, moreover, that it is unduly prejudicial, meaning outcome determinative of his claim.  See Sanders, supra (reversing prior case law imposing a presumption of prejudice regarding any notice deficiency and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  He and his representative have not made any such pleading or allegation.

And as for the duty to assist, the VCAA left intact the requirement that a claimant first present new and material evidence to reopen a finally decided claim under 38 U.S.C.A. § 5108 before the Board may determine whether the duty to assist has been satisfied and proceed to evaluate the merits of the claim.  See 38 U.S.C.A. § 5103A(f); see also Paralyzed Veterans of America, 345 F.3d 1334 (Fed. Cir. 2003).  The Veteran has requested another VA examination concerning his claim for service connection for hearing loss.  But there is no obligation to provide him another VA compensation examination concerning this claim - including, as will be explained, to determine whether he has sufficient hearing loss according to 38 C.F.R. § 3.385 to be considered a ratable disability by VA standards and, even if he does, for a medical nexus opinion concerning the etiology of this hearing loss in terms of whether it is attributable to his military service; before this obligation arises, there first has to be new and material evidence to reopen this claim.  38 C.F.R. § 3.159(c)(4)(iii).  This is especially true, ironically, since he already had a VA compensation examination concerning this claim in April 2010, so relatively recently.  In a service-connection claim, the requirement of a "contemporaneous" examination does not require a new examination based upon the mere passage of time.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).

Moreover, the Veteran has submitted records of private audiological evaluations he has had, and, like the results of his VA compensation examination, these other records also do not show he has sufficient hearing loss according to § 3.385 to be considered an actual ratable disability by VA standards - even accepting that he experienced the type of noise exposure in service alleged and sustained a head injury.  The Board accordingly concludes that additional medical evaluation concerning this claim would amount to no more than a "fishing expedition."  Further examination would cause unreasonable delay and expenditure of scarce VA resources.  See 38 C.F.R. § 3.303; Counts v. Brown, 6 Vet. App. 473, 478-79 (1994) and Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (VA's statutory duty to assist is not a license for a "fishing expedition").

Furthermore, VA obtained all medical and other records the Veteran and his representative identified as relevant to this claim.  Hence, no further development of this claim is necessary to meet the requirements of the VCAA.

II.  Whether there is New and Material Evidence to Reopen the Claims for Hearing Loss and Tinnitus

The Veteran is requesting service connection for hearing loss and tinnitus.  As already alluded to, however, since these claims have been previously considered and denied in May 2003, and he did not appeal that earlier decision, the Board has to initially determine whether there is new and material evidence to reopen these claims because that prior decision is final and binding on him based on the medical and other evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.  See again, also, Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims); and VAOPGCPREC 05-92 (March 4, 1992).  If the Board determines there is no new and material evidence, this is where the analysis must end, and what the RO may have determined in this regard is irrelevant as further consideration of the claims is neither required nor permitted.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).

In general, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).


Active military, naval, or air service includes any period of active duty (AD) or active duty for training (ACDUTRA) during which the individual concerned was disabled from disease or injury incurred in or aggravated in the line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from injury (but not disease) incurred in or aggravated in the line of duty.  38 U.S.C.A. §§ 101(21), (22), (23), (24), 106; 38 C.F.R. § 3.6(a), (c), (d).

The Veteran, as mentioned, not only had AD service in the Air Force, but also additional service, so presumably on ACDUTRA and INACDUTRA, in the West Virginia and Virginia Army Reserve National Guard.  National Guard duty is distinguishable from other Reserve service, however, in that a member of the National Guard may be called to duty by the governor of their state.  "[M]embers of the National Guard only serve the federal military when they are formally called into the military service of the United States[; a]t all other times, National Guard members serve solely as members of the State militia under the command of a state governor."  Allen v. Nicholson, 21 Vet.App. 54, 57 (2007).  "Therefore, to have basic eligibility for Veterans' benefits based on a period of duty as a member of a state National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States, see 10 U.S.C. § 12401, or must have performed "full-time duty" under the provisions of 32 U.S.C. §§ 316, 502, 503, 504, or 505.  Id.

So to the extent the Appellant is alleging that his hearing loss and tinnitus are results of injury or disease incurred or aggravated during his time in the West Virginia and Virginia Army Reserve National Guard, it must be remembered that only "Veterans" are entitled to VA compensation under 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.303(a).  Thus, to establish his status as a "Veteran" based upon a period of ACDUTRA, he must establish that he was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  The fact that he has established status as a "Veteran" for purposes of other periods of service (e.g., his period of AD in the Air Force) does not obviate the need to establish that he is also a "Veteran" for purposes of the period of ACDUTRA, if his claim for benefits is premised on that period of ACDUTRA.  Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

Similarly, to achieve "Veteran" status and be eligible for service connection for disability claimed during his inactive service, the record must establish that he was disabled from an injury (but not disease) incurred or aggravated during his INACDUTRA.  Id; Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

So to establish entitlement to direct service connection for the claimed disability, there generally, though not always, must be:  (1) medical evidence confirming the Veteran or Appellant currently has the claimed disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) medical evidence of a nexus or link between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Certain chronic diseases ( such as sensorineural hearing loss) will be presumed to have been incurred in service if manifested to a compensable degree of at least 
10-percent disabling within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  The Court also has clarified that the language of 38 U.S.C. §§ 101 and 1112-1137 clearly indicates the presumptions of service connection and aggravation do not apply where the claim is based on a period of ACDUTRA or INACDUTRA.  See Smith v. Shinseki, 24 Vet. App. 40 (2010); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).


The threshold for normal hearing is from 0 to 20 decibels, so higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993) (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).  But before service connection may be granted for hearing loss, it must be of a particular level of severity.  For purposes of applying the laws administered by VA, impaired hearing only will be considered a ratable disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

So there are occasions when a Veteran or Appellant may have hearing loss, just insufficient hearing loss to be considered an actual ratable disability by these prescribed VA standards.

Turning now to the facts and procedural history of this particular case at hand, the RO initially considered and denied these claims in May 2003 because the Veteran's service treatment records (STRs) did not indicate or show any findings or diagnosis of either condition.  According to his STRs, the report of his April 1987 examination conducted prior to enlistment had revealed pure tone thresholds, in decibels, at 500, 1000, 2000, 3000, and 4000 Hertz of 10, 0, 0, 0, and 0, in his right ear, and of 15, 10, 10, 15, and, 20, respectively, in his left ear.  A June 1989 audiogram had noted pure tone thresholds, in decibels, at 500, 1000, 2000, 3000, and 4000 Hertz of 5, 5, 5, 0, and 10, in his right ear, and of 15, 10, 10, 15, and, 20, respectively, in his left ear.  There was not a separation examination report providing any additional information, so, as the RO concluded, no confirmation of the claimed hearing loss or tinnitus while in service.

The only VA compensation examination the Veteran had had since service, in May 2003, had been concerning a superficial scalp scar with residual numbness along the scar, so also had not resulted in any indication, showing, or finding, such as a diagnosis, of either hearing loss or tinnitus.

The RO notified the Veteran of that initial decision denying these claims later in May 2003 and apprised him of his procedural and appellate rights, but at mentioned he did not appeal.  The only statements or evidence received after notification of that decision, within the one-year appeal period (so meaning prior to May 2004), concerned the denial of an additional and unrelated claim for residuals of a heat stroke.  [Note:  the RO's May 2003 decision also had denied service connection for heat exhaustion/injury.]  So this additional correspondence concerning this other claim, which also had been denied, was not tantamount to a timely Notice of Disagreement (NOD) with the RO's May 2003 denial of the claims for hearing loss and tinnitus because there was no expression of contestation with the decision concerning these claims and expression of an intention to appeal the RO's decision concerning these claims.  See 38 C.F.R. §§ 20.201, 20.302.  See also Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 2002).

Consequently, in the absence of an appeal, that initial May 2003 decision denying these hearing loss and tinnitus claims is final and binding on the Veteran based on the evidence then of record.  See 38 U.S.C.A. § 7105(c); see also 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103.  So, to reopen these claims and warrant review of the prior disposition concerning them, there has to be new and material evidence concerning these claims.  See 38 U.S.C.A. § 5108.

When a claim to reopen is presented, a two-step analysis is performed.

The first step is to determine whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  See 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According to VA regulation, "new" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).

Second, if VA determines that the evidence is new and material, VA may then evaluate the merits of the claim on the basis of all evidence of record (i.e., conduct a de novo review), but only after ensuring that the duty to assist has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins v. West, 12 Vet. App. 209 (1999)), overruled on other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  The second step is applicable only when the preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).

The evidence that must be considered in determining whether there is a basis for reopening these claims is the evidence that has been added to the record since the most recent final and binding RO decision, regardless of the specific basis of that denial.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).  So, here, the RO's May 2003 decision marks the starting point for determining whether there is new and material evidence.

Since that May 2003 decision, the Veteran has submitted written statements, as well as private and service department audiology reports.  He also has undergone additional VA compensation examinations - this time specifically concerning these claims, and has testified at a hearing before the Board.

A.  The Bilateral Hearing Loss Claim

In regard to his written statements and oral hearing testimony, the Veteran continues to maintain he has hearing loss.  But he made this same allegation before the RO initially considered and denied this claim in May 2003.  So, even when initially considering and denying this claim in May 2003, there was recognition and acknowledgment of his personal belief that he has hearing loss and that it is a result of his military service.  Thus, merely reiterating this allegation is not new evidence.  See Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing testimony that is cumulative of previous contentions considered by decision maker at time of prior final disallowance of the claim is not new evidence).  See also Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  ).

In his initial November 2002 claim application (VA Form 21-526), the Veteran attributed his hearing loss (also his tinnitus) to two specific factors or incidents related to his military service:  1) having sustained a head injury and resultant scalp laceration while on AD in the United States Air Force (USAF) and 2) on account of close proximity to high intensity noise as a flight line aircraft mechanic.

The RO's subsequent May 2003 decision granted service connection for a superficial scalp scar and associated numbness in the scar, so readily conceded he had sustained this claimed head injury in service - as alleged - and had this consequent residual disability.  Thus, there was acceptance of the occurrence of that head trauma, even then.  And according to his military personnel records, including his Department of Defense Form 214 (DD Form 214), it also is likely he experienced the type of noise exposure alleged during his service since this is consistent with his military occupational specialty (MOS).  38 U.S.C.A. § 1154(a).  So there is no disputing he also sustained acoustic trauma during his service, not just that head trauma.  But even so, as explained to him during his recent April 2011 hearing, there still has to be some competent and credible indication he now has sufficient hearing loss - or at least has at some point since filing the petition to reopen this claim, to be considered a ratable disability according to the threshold minimum requirements of 38 C.F.R. § 3.385.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability).  But see, too, McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).


If there still is not this required evidence of a ratable hearing loss disability according to these § 3.385 requirements, the derivative or downstream question of whether there is a relationship or correlation between this claimed, but for all intents and purposes nonexistent, disability and those head and acoustic injuries in service is ultimately inconsequential and, therefore, irrelevant.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  Boldness and italics added for emphasis.

Hence, in trying to reopen this claim for hearing loss, there first necessarily needs to be some additional evidence since the RO's May 2003 decision establishing he has this claimed disability of hearing loss according to these § 3.385 requirements.  And, importantly, this determination is based on objective data, such as the results of an audiogram showing he has sufficient threshold losses in decibels (dB) in the specified frequencies or substandard speech recognition ability, so not merely on his unsubstantiated lay opinion that he does.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Barr v. Nicholson, 21 Vet. App. 303 (2007).

Indeed, arguments based on what amounts to the same evidence of record at the time of the previous final denial do not constitute the presentation of new and material evidence.  Untalan v. Nicholson, 20 Vet. App. 467 (2006).  Significantly, in considering the VA and private audiology reports that have been submitted since the RO's May 2003 decision, most show he has completely normal hearing acuity and, even those that do not (so suggest some hearing loss), still do not indicate there is sufficient hearing loss to satisfy the threshold minimum requirements of 38 C.F.R. § 3.385 to be considered an actual ratable disability by these VA standards.  The April 2010 VA compensation examiner concluded, based on the results of his evaluation of the Veteran, that the Veteran has "exceptionally normal hearing in each ear."


The Veteran continued to steadfastly dispute this notion and testified under oath during his recent April 2011 hearing before the Board that his private doctors and audiologists, including especially a Dr. R in England, have observed a "marked notch" in the right ear, in particular, at a certain frequency, suggestive of noise-induced or post-traumatic hearing loss in this ear.  The Veteran also indicated the hearing loss in this ear is worse than that in his left ear.  But even if indeed true, this, too, is not tantamount to concluding there is now sufficient hearing loss in this ear to satisfy these § 3.385 requirements to be considered a ratable disability according to these VA standards.  In other words, the determinative issue is not so much whether he has noise-induced or post-traumatic hearing loss, rather, whether he has sufficient hearing loss to be considered a ratable hearing loss disability as determined by § 3.385, even acknowledging any pertinent injury or trauma during his service.  So merely showing additional evaluation and treatment of his hearing loss, if insufficient to meet the requirements of this VA regulation, is insufficient reason to reopen his claim.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993) (medical evidence that merely documents continued diagnosis and treatment of disease, without addressing other crucial matters, does not constitute new and material evidence).  See also Cox v. Brown, 5 Vet. App. 95, 99 (1993) and Morton v. Principi, 3 Vet. App. 508, 509 (1992).

And, again, since he can only show he meets these § 3.385 requirements with medical evidence, such as by way of the results of an audiogram, his mere lay testimony, no matter how credible, is insufficient reason to reopen his claim.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993); Routen v. Brown, 10 Vet. App. 183, 186, (1997),

In sum, none of the additional evidence since the prior final and binding decision in May 2003 addresses the element of service connection that was missing in that prior denial of the claim - i.e., proof of current, ratable, hearing loss disability.  Thus, there is no new and material evidence to reopen this claim for bilateral hearing loss, and the petition must be denied.  38 C.F.R. § 3.156.  Furthermore, in the absence of new and material evidence, the benefit-of-the-doubt doctrine does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

B.  Tinnitus

Unlike his claim for hearing loss, there is sufficient evidence not only to reopen, but also grant, the Veteran's claim for tinnitus.

As for whether there is new and material evidence to reopen this claim, which as mentioned is the threshold preliminary determination, additional medical and other records submitted since the RO's May 2003 decision include the report of the Veteran's April 2010 VA compensation examination.  And, significantly, this report list a diagnosis of tinnitus, which the Veteran did not have when the RO initially considered and denied this claim in May 2003.  So this additional evidence, confirming this diagnosis, is so significant that it must be considered in order to fairly decide the merits of this claim.  This additional evidence therefore is new and material and reason to reopen this claim.  38 C.F.R. § 3.156(a).

Having reopened this claim on the basis of this new and material evidence, the Board must next determine whether the Veteran would be unduly prejudiced by the Board immediately proceeding with the readjudication of this claim on its underlying merits.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010) (Generally where the Board reopens a claim, but the RO did not, the claim must be remanded for RO consideration unless there is a waiver from the appellant or no prejudice would result from the readjudication of the claim).  See also Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).  Here, though, the RO also reopened the claim and then reviewed it on a de novo basis, so just as the Board is doing considering the underlying merits of this claim.  Moreover, unlike the RO, the Board is ultimately granting this claim, rather than denying it, so there even more so is no resultant prejudice to the Veteran by the Board proceeding with its adjudication of this claim.


Tinnitus is "a noise in the ear, such as ringing, buzzing, roaring, or clicking."  See Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994).  So even had the Veteran not received this clinical diagnosis of tinnitus at the conclusion of his April 2010 VA compensation examination, he nonetheless would be competent, even as a layman, to proclaim that he experiences tinnitus, especially since this condition, by its very nature, is inherently subjective and, therefore, capable of even his lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002) ("ringing in the ears is capable of lay observation").

So resolution of this claim ultimately turns on whether the Veteran's tinnitus is attributable to his military service - and, in particular, to the type of head injury and noise exposure he experienced in service that he cites as combined causes.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

The Veteran is competent to say he experienced the type of noise exposure in service claimed because his testimony regarding firsthand knowledge of a factual matter is competent.  See Washington v. Nicholson, 19 Vet. App. 363 (2005).  And as already explained when deciding whether to reopen his claim for hearing loss, the type of noise exposure claimed also is consistent with his MOS, so consistent with the circumstances, conditions, and hardships of his service.  38 U.S.C.A. § 1154(a).  It also is well documented he sustained the head injury claimed, as evidenced by the RO granting service connection for his residual scalp scar and for the associated numbness in this scar.  So there is both competent and credible confirmation of noise and head trauma during his military service.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  His lay testimony concerning those events in service therefore is ultimately probative, even absent any objective documentation of tinnitus during his service, such as in the way of a diagnosis.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (recognizing lay evidence as potentially competent to support the presence of the claimed disability, including during service, even where not corroborated by contemporaneous medical evidence such as treatment records).  But see, too, Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (indicating that, for non-combat Veterans providing 
non-medical related lay testimony regarding an event during service, Buchanan is distinguishable; the lack of documentation in service records must be weighed against the Veteran's statements).

Indeed, even in other cases the Federal Circuit Court has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  See, e.g., Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

The record contains differing opinions on whether the Veteran's tinnitus is related to his military service - and, in particular, to the head and noise trauma mentioned.

A November 2004 clinical record from the 18th medical group shows the Veteran reported a history of tinnitus since 1989, so since his service in the Air Force when bearing in mind that he had served in the Air Force from 1988 to 1990.  The evaluating audiologist, J.P.N., noted the Veteran did not show any evidence of sensorineural hearing loss.  And in commenting on the etiology of his tinnitus, this doctor suspected it was due to occupational noise exposure the Veteran had experienced in the late eighties.  It therefore is unclear whether he was referring to military versus civilian occupational noise exposure because the Veteran had both AD and reserve service in the late eighties, so, concerning his reserve service, may not necessarily have had this noise exposure while on AD, ACDUTRA or INACDUTRA.


A VA physician, E.T., in July 2005 reviewed the record and reported a detailed account of the Veteran's medical history.  Based on this history, she observed there was no clear indication the Veteran had suffered head trauma during his military service of such significance that it would result in tinnitus.  The tinnitus complaints did not occur until much later.  This physician therefore concluded that, given the time that tinnitus was first cited and the fact that the Veteran had normal hearing, it was unlikely that tinnitus began during his military service.

In January 2006, the Veteran submitted private medical statements from an ear, nose and throat (ENT) assistant (whose name is unknown but the November 2005 letter is signed by Dr. A.R.) and an audiologist, Dr. L.J., dated in December 2005.  They both concluded that it was reasonably possible that the Veteran's tinnitus was caused or aggravated by his military service.  

The April 2010 VA compensation examiner agreed that it is as likely as not the Veteran's tinnitus is the result of the concussion incurred while in the military.  Her rationale for this conclusion was that tinnitus may be resultant of concussive head injury.

In determining whether service connection is warranted, the Board must analyze the credibility and probative value of evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the Veteran.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  So the determination as to whether the requirements of service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).


Some of these medical statements mentioned merely suggest it is possible the Veteran's tinnitus is the result of the type of injury (head and noise trauma) he sustained during his military service.  And there is a line of precedent cases discussing the lesser probative value of opinions like this that are equivocal, in various contexts, which essentially state that it is possible that what posited is true.  See, e.g., Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Perman v. Brown, 5 Vet. App. 227, 241 (1993); Winsett v. West, 11 Vet. App. 420, 424 (1998).  See, too, Obert v. Brown, 5 Vet. App. 30 (1993) (indicating that saying something "may" be true is tantamount to just as well saying it "may not" be true, and that an award of VA benefits may not be based on resort to speculation or remote possibility).

Statements like this from doctors that are, for all intents and purposes, inconclusive as to the origin of a disorder generally cannot be employed as suggestive of a linkage between the disorder and the Veteran's military service.  Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).

In certain instances, ultimately, noncommittal opinions like this amount to "nonevidence," neither for nor against the claim, because service connection may not be based on speculation or remote possibility.  See generally Bloom v. West, 12 Vet. App. 185 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  See also 38 C.F.R. § 3.102 (when considering application of the benefit-of-the-doubt doctrine, reasonable doubt is one within the range of probability, as distinguished from pure speculation or remote possibility).

But, by the same token, an "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  That is to say, use of cautious language does not always express inconclusiveness in a doctor's opinion.  Rather, the opinion should be viewed in its full context and not characterized solely by the medical professional's choice of words.  See Lee v. Brown, 10 Vet. App. 336, 338 (1997).

So sometimes these type opinions cannot be used to rule out this purported correlation, either, especially when, as here, there are other opinions in the file that are sufficiently definitive on this determinative issue of causation and clearly favorable to the claim.  Indeed, the remainder of these type reports must be considered as evidence of whether the disability claimed was incurred in service.  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  The Federal Circuit Court additionally held in Hogan v. Peake, 544 F.3d 1295 (Fed. Cir. 2008), that a determination regarding service connection requires consideration of all pertinent medical and lay evidence, including medical opinions that do not state definitively when a particular disorder or condition began; therefore, classifying a medical opinion as "non-evidence" is "troubling."

Here, on balance, when considering all of the evidence addressing this determinative issue of causation that is for versus against the claim, at the very least there is sufficient evidence supporting the claim as there is against it, so it is just as likely as not the Veteran's tinnitus is the result of his military service and especially his documented head and noise trauma.  In this circumstance he is given the benefit of the doubt and his claim granted.  38 C.F.R. § 3.102.  It is particularly significant in this regard that the April 2010 VA compensation examiner, unlike the earlier July 2005 VA compensation examiner, attributed the Veteran's tinnitus to his military service.  So this additional VA compensation examiner concluded differently and, even more importantly, offered an explanation as to why he believed differently, which is where most of the probative value of an opinion is derived, not from mere review of the claims file.  See Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008) ("[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.").  See also Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the Veteran's position).  


So there is even disagreement among the VA examiners charged with making this important determination as to the etiology of the Veteran's tinnitus in terms of its potential relationship to his military service as opposed to other unrelated factors.  And because the private doctor's opinions also disagree on this same point, or are not entirely committal one way or the other or indeterminate, the evidence as a whole is in relative equipoise for and against the claim.


ORDER

The petition to reopen the claim for service connection for hearing loss is denied.

However, as there is new and material evidence, the petition to reopen the claim for service connection for tinnitus is granted, as is the underlying claim for service connection.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


